DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received on 03/04/2020 for application number 16644185.  Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020, 01/19/2021, 02/02/2021 was filed after the mailing date of the originally filed application on 03/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-3, 6-7, 11-16, and 19 are objected to because of the following informalities.
The Examiner has noted examples of various errors/objections found during the review of the claims. The Examiner has not proofread the claims with the intent of determining every grammatical, punctuation, spelling or formatting error, or minor antecedent issue developing from cancelled claim dependencies and the list below is not exhaustive.  Applicant should carefully review the claims for these categories of errors and provide corrections.
Claims 1 and 15 recite “the servo parameter adjusted” which lacks antecedent basis and has been interpreted as “[[the]] --an adjusted
Claims 1 and 15 recite “the setting condition, in association with at least the setting condition” which appears to include a grammatical error and has been interpreted as “the setting condition[[,]] in association with at least the setting condition of the servo parameter”.
Claims 1 and 15 recite “the measurement data of a generation source of the first graph data” and is unclear if the “measurement data” refers to the obtained “measurement data”, which lacks antecedent basis to the generation source, or other “measurement data” of the generation source and has been interpreted as “the measurement data [[of a generation source]] of the first graph data”.
Claims 1 and 15 recite “saving, in a memory unit, at least the obtained setting condition, and drawing information in an area where the first graph data is displayed, as identical file content” which appears to include grammatical errors and has been interpreted as “saving, in a memory unit, at least the obtained setting condition[[,]] and drawing information in an area where the first graph data is displayed[[,]] as identical file content”.
Claims 2 and 16 recite “the updated setting condition” which lacks antecedent basis and has been interpreted as “[[the]] --an-- updated setting condition”.
Claims 2 and 16 recite “displaying a result of the simulation, on the adjustment screen” which appears to include a grammatical error and has been interpreted as “displaying a result of the simulation[[,]] on the adjustment screen”.
Claims 2 and 16 recite “performing simulation of response characteristics of the motor, based on the updated setting condition of the servo parameter, and the FFT analysis result” which appears to include a grammatical error and has been interpreted as “performing simulation of response characteristics of the motor, based on the updated setting condition of the servo parameter[[,]] and the FFT analysis result”.
Claims 3, 6, and 9 recite “the updated setting condition” and “the second graph data” which lack antecedent basis and have been interpreted as “[[the]] --an-- updated setting condition” and “[[the]] second graph data”, respectively.
Claim 7 recites “assigns a name presented to the file name candidate, to the first graph data” which appears to include a grammatical error and has been interpreted as “assigns a name presented to the file name candidate[[,]] to the first graph data”.
Claim 7 recites “saves the data” which lacks antecedent basis and has been interpreted as “saves [[the]] data”.
Claim 8 recites “”the first data graph items” which lacks antecedent basis and has been interpreted as “the --one or more-- first data graph items”. 
Claim 11 recites “the file name list” and “the adjustment history screen” which lack antecedent basis and have been interpreted as “[[the]] --a-- file name list” and “[[the]] --an-- adjustment history screen”, respectively.
Claim 12 recites “when the one or more first graph data items and second graph data items assigned the file name candidates” which lacks antecedent basis and has been interpreted as “[[when]] --wherein-- the one or more first graph data items and second graph data items --are-- assigned the file name candidates”.
Claims 12 and 13 recite “the one or more first graph data items and second graph data items assigned the file name candidates and stored in the memory unit are displayed again”. The “displayed again” limitation lacks antecedent basis as the “one or more first graph data items and second graph data items” have not been previously displayed and has been interpreted as “displayed [[again]]”.
Claim 12 recites “displaying the information included in the obtained file name candidates, on a second sub-window screen” which appears to lack antecedent basis and include a grammatical error and has been interpreted as “displaying the information included in [[the]] obtained file name candidates[[,]] on a second sub-window screen”.
Claim 14 recites “the updated setting condition” which lack antecedent basis and have been interpreted as “[[the]] --an-- updated setting condition”.
Claim 14 recites “a case of the file selection of the first graph data item saved as file content having the same setting condition of the servo parameter, or the second graph data item saved as file content having the same updated setting condition, from among one or more files saved in the memory unit” which appears to include grammatical errors and terms lacking antecedent basis and has been interpreted as “a case of [[the]] --a-- file selection of the first graph data item saved as file content having the same setting condition of the servo parameter, or [[the]] --a
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for displaying”, “means for obtaining”, “means for obtaining”, “generation means for generating”, “save step of obtaining [], and saving []” in claim 1; “operation means for performing simulation”, “generation means generates”, “save means obtains [], and saves []” in claim 2; “first display means for displaying”, “save means inserts [], and saves []” in claim 3; “first display means designates” in claim 5; “save means presents []” in claim 6; “save means assigns [], and saves []” in claim 7; “adjustment history display means for displaying” in claim 8; “adjustment history display means displays” in claim 10; “save means collectively saves” in claim 11; “second display means for obtaining [], and displaying []” in claim 12; “second display means applies” in claim 13; “means for obtaining [], and for displaying []” in claim 14; “step of displaying”, “step of obtaining”, “step of obtaining”, “generation step of generating”, “save step of obtaining [], and saving []” in claim 15; “operation step of performing”, “generation step generates”, “save step obtains [], and saves []” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (“output unit 15 includes, for example, a display 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described in the 112(b) discussion below, the disclosure does not provide adequate structure to perform the claimed functions of “obtaining measurement data”, “generating first graph data” (claims 1, 15); “performing simulation”, “generates second graph data” (claims 2, 16); “inserts the obtained setting condition” (claim 3); “designates… a predetermined area” (claim 5); “assigns a name” (claim 7); “applies a claim 13). The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-14 and 16 are rejected as failing to comply with the written description requirement at least based on their dependence from and failing to remedy the deficiencies of parent claims 1 and 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recite “displaying, on the adjustment screen, an FFT analysis result based on the measurement data, or change in speed or change in position” which is unclear in scope if the “change in speed or change in position” is interpreted as an alternate limitation to the FFT analysis result (an FFT analysis result based on “the measurement data” or “change in speed or change in position”) or if it is an alternate limitation to the adjustment screen display (displaying… “an FFT analysis result based on the measurement data” or displaying… “change in speed or change in position”) and has been interpreted as separate limitations for purposes of examination: “displaying, on the adjustment screen, an FFT analysis result based on the measurement data[[,]] or change in speed or change in position”.
Claims 1 and 15 recite the term "identical" in is a relative term which renders the claim indefinite.  The term "identical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The file content has been rendered indefinite by the use of “identical” because it is not possible to determine how the at least obtained setting condition and the drawing information may be considered identical if the setting condition and the drawing information are 
Claims 2 and 16 recite “performing simulation of response characteristics of the motor, based on the updated setting condition of the servo parameter, and the FFT analysis result” which is unclear in scope if the “the FFT analysis result” is interpreted as being performed in addition to the simulation (performing simulation based on “the updated setting condition of the servo parameter” and performing simulation based on “the FFT analysis result”) or if it is a separate limitation to the saving (performing simulation “based on the updated setting condition of the servo parameter” and performing simulation of “the FFT analysis result”) and has been interpreted as separate limitations for purposes of examination.
Claims 2 and 16 recite the term "identical" in is a relative term which renders the claim indefinite.  The term "identical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The file content has been rendered indefinite by the use of “identical” because it is not possible to determine how the at least obtained updated setting condition and drawing information may be considered identical if the at least obtained updated setting condition and the drawing information are limitations drawn toward differing subject matter.  For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "identical file content" to mean “[[identical]] file content".
Claim 3 recites “saves… display information displayed in the first sub-window screen, and the drawing information in the area where the first graph data or the second graph data is displayed, as identical file content”.  The term "identical" in is a relative term which renders the claim indefinite.  The term "identical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The file content has been rendered indefinite by the use of “identical” because it is not possible to determine how the display information and the drawing information may be considered identical if the display information and the drawing 
The limitation(s) “generation means for generating” (claim 1); “operation means for performing simulation”, “generation means generates” (claims 2, 16); “save means inserts [], and saves []” (claim 3); “first display means designates” (claim 5); “save means assigns” (claim 7); “second display means applies” (claim 13); “generation step for generating” (claim 15) invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The structure for the limitation(s) are indefinite because the structure (“adjustment device 10 causes the CPU 11 to executably deploy programs stored in the auxiliary memory 13, in a work area of the main memory 12, and to control peripheral devices through execution of the programs " [Specification, para 0037]) is insufficient structure for the claimed computer-implemented means-plus function limitation. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. Appx. 389, 394-95, 2009 U.S. App. Lexis. 26358, 10-16 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported “one-step” algorithm is not an algorithm at all) [see MPEP 2181(II)(B)]. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The limitation(s) “means for obtaining measurement data” (claim 1); “step of obtaining measurement data” (claim 15) invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-14 and 16 are rejected as being indefinite at least based on their dependence from and failing to remedy the deficiencies of parent claims 1 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20150084572 A1) in view of Fujikawa et al. (US 20100226561 A1).

As to claim 1, Tanaka discloses a servo motor adjusting device [Fig. 1, para 0026, servo-parameter adjusting device], comprising:
means for [para 0041, display device includes LCD] displaying an adjustment screen of a servo parameter set in a control device of a motor driving a controlled object [Figs. 2-3, para 0042, 0052, 0055, display screen displays servo parameters, where parameters are used by servo control apparatus including a motor and control target (see servo control apparatus at Fig. 1, para 0026-0028)];
means for [para 0041, 0062, input unit receives input, where input may be via mouse] obtaining a setting condition of the servo parameter adjusted based on display information displayed on the adjustment screen [Figs. 2-3, para 0045-0046, input unit receives instruction to change value of servo parameter displayed on screen];
means for obtaining measurement data on a speed control result [Fig. 1, para 0026, 0034, 0039-0040, unit receives measured results obtained by controlling motor with changed servo parameter, where measured results include speed data from a motor position, note strikethrough indicates non-selected alternative];
generation means for generating first graph data for displaying, on the adjustment screen, an FFT analysis result based on the measurement data [Figs. 2-3, para 0042, 0052-0053, control unit generates information for display screen corresponding to measured adjustment result, where generated information includes a waveform of a phase characteristic plotted against frequency that falls under the broadest reasonable interpretation of an FFT analysis as consistent with Applicant's specification], 
save means for
obtaining the setting condition of the servo parameter associated with the measurement data of a generation source of the first graph data [para 0039-0040, 0042, 0047, storing unit acquires changed servo parameter, where servo parameter is used by the same system (read: associated with) acquiring the measured result used by control unit to generate displayed information], and
saving, in a memory unit, at least the obtained setting condition, and drawing information in an area where the first graph data is displayed, [para 0047-0048, storing unit stores changed servo parameter and waveform values displayed on display screen].
However, Tanaka does not specifically disclose saving [information]… as identical file content, upon occasion of accepting a first operation input to the adjustment screen where the first graph data is displayed.
Fujikawa discloses saving [information]… as identical file content, upon occasion of accepting a first operation input to [an] adjustment screen where [] first graph data is displayed [Figs. 17-18, para 0217-0219, save image file when user operates save button of display screen including graph data, note image preview reflects displayed graph data].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify saving content as disclosed by Tanaka with saving file content as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to allow investigation of data at a later time [Fujikawa, para 0219] and at the user's convenience.

As to claim 2, Tanaka discloses the servo motor adjusting device according to claim 1, further comprising
operation means for performing simulation of response characteristics of the motor, based on the updated setting condition of the servo parameter, and the FFT analysis result [para 0094-0097, unit performs simulation of motor operations using edited servo parameter values calculated from real measured values, where measured values include a phase characteristic plotted against frequency (see measured value results at Figs. 2-3, para 0052-0054)],
wherein the generation means generates second graph data for displaying a result of the simulation, on the adjustment screen [para 0094-0096, apparatus calculates simulation results and reflects edited simulation values in display area]
the save means
obtains the updated setting condition of the servo parameter [para 0089, storing unit stores edited servo parameters value], and
saves, in the memory unit, at least the obtained updated setting condition, and drawing information in an area where the second graph data is displayed, as … content [para 0047-0048, 0088-0089, storing unit stores edited servo parameter and waveform values displayed on display screen].
However, Tanaka does not specifically disclose saving [information]… as identical file content, upon occasion of accepting the first operation input to the adjustment screen where the second graph data is displayed.
Fujikawa discloses saving [information]… as identical file content, upon occasion of accepting the first operation input to the adjustment screen where [] second graph data is displayed [Figs. 17-18, para 0217-0219, save image file when user operates save button of display screen including graph data, note image preview reflects displayed graph data].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify saving content as disclosed by Tanaka with saving file content as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to allow investigation of data at a later time [Fujikawa, para 0219] and at the user's convenience.

As to claim 3, Tanaka discloses the servo motor adjusting device according to claim 1, further comprising
first display means for displaying a first sub-window screen displayed on the adjustment screen in an overlapping manner [Figs. 2-3, para 0052, 0055, display parameter display area within display screen, where the broadest reasonable interpretation of the term overlapping includes "extending over" and includes the display of the display area over the physical display screen],
wherein the save means
inserts the obtained setting condition of the servo parameter [Figs. 2-3, para 0055, parameter display area includes servo parameters], and
saves, in the memory unit, display information displayed in the first sub-window screen, and the drawing information in the area where the first graph data [para 0047-0048, storing unit stores changed servo parameter and waveform values displayed on display screen].
However, Tanaka does not specifically disclose displaying a first sub-window screen … upon occasion of accepting the first operation input to the adjustment screen where the first graph data or the second graph data is displayed, wherein the save means saves [information]… as identical file content
Fujikawa discloses:
displaying a first sub-window screen … upon occasion of accepting the first operation input to the adjustment screen where [] first graph data [Figs. 17-18, para 0217-0219, display saved image file in lower area of the display screen when user operates save button of display screen, where display screen also includes graph data],
wherein the save means saves [information]… as identical file content [Figs. 17-18, para 0217-0219, preview of saved image file reflects displayed graph data].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify displaying and saving information as disclosed by Tanaka with the saving file content as disclosed by Fujikawa with a reasonable expectation of success.
[Fujikawa, para 0219] and at the user's convenience.

As to claim 4, Tanaka discloses the servo motor adjusting device according to claim 1.
However, Tanaka does not specifically disclose wherein in the file content, a size of an area where information is preliminarily inserted is fixed.
Fujikawa discloses wherein in the file content, a size of an area where information is preliminarily inserted is fixed [para 0237-0239, save file of image data, where image data includes a determined range (read: size of an area) to visually display image data, where the broadest reasonable interpretation of "fixed" includes being established].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content as disclosed by Tanaka with the file content as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to increase user effectiveness in identifying individual files [para 0243, 0247].

As to claim 6, Tanaka discloses the servo motor adjusting device according to claim 1,
wherein the save means presents, to a … name candidate, information where at least the setting condition of the servo parameter [Figs. 2-3, para 0046, 0053-0055, display screen including area with parameter changed by received user instruction, where display screen displays waveform values, note displayed value is presented for consideration and falls under the broadest reasonable interpretation of a name candidate].

Fujikawa discloses a file name candidate [para 0243, 0245, file name includes image result data].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the name candidate as disclosed by Tanaka with the file name candidate as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to increase user effectiveness in identifying individual files [para 0243, 0247].

As to claim 7, Tanaka discloses the servo motor adjusting device according to claim 6, wherein the save means
assigns a name presented to the … name candidate, to the first graph data [para 0045-0046, control unit sets parameter value displayed by parameter display area and used to generate measurement results], and
saves the data in the memory unit [para 0047-0048, storing unit stores values].
However, Tanaka does not specifically disclose the file name candidate.
Fujikawa discloses the file name candidate [para 0243, 0245, file name includes image result data].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the name candidate as disclosed by Tanaka with the file name candidate as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to increase user effectiveness in identifying individual files [para 0243, 0247].

As to claim 8, Tanaka discloses the servo motor adjusting device according to claim 1, further comprising
adjustment history display means for displaying, on an adjustment history screen, a … list of one or more first graph data items [para 0080-0081, 0088-0089, display unit displays screen (read: adjustment history screen) with before parameters and waveform values (read: one or more first graph data items) after edit operation is performed on displayed values, where original parameters and waveform are displayed on display screen before editing].
However, Tanaka does not specifically disclose a file name list.
Fujikawa discloses a file name list [Figs. 17-18, para 0219, 0239, display multiple saved image data with file names].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the name list as disclosed by Tanaka with the file name list as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to increase user effectiveness in identifying individual files [para 0243, 0247].

As to claim 9, Tanaka discloses the servo motor adjusting device according to claim 8, wherein a … name displayed on the adjustment history screen is a … name candidate including information where at least the setting condition of the servo parameter of the first graph data [para 0080-0081, 0088-0089, screen displays screen with parameter values (read: name candidate, note an identified value is presented for consideration and falls under the broadest reasonable interpretation of a name candidate) including edited servo parameter value, where edited parameter value is derived from changed waveform (read: second graph data)].

Fujikawa discloses wherein a file name displayed… is a file name candidate [Figs. 17-18, para 0219, 0239, display saved image data with file names, where file names are embedded with image data (see embedding at para 0243, 0245)].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed name as disclosed by Tanaka with a file name displayed as a file name candidate as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to increase user effectiveness in identifying individual files [para 0243, 0247].

As to claim 10, Tanaka discloses the servo motor adjusting device according to claim 8, wherein the adjustment history display means displays the adjustment history screen on the adjustment screen in an overlapping manner [para 0088-0089, control unit displays before parameters and waveform values in parameter setting screen of display screen, where the broadest reasonable interpretation of the term overlapping includes "extending over" and includes the display of before values extended over the physical display screen].

As to claim 11, Tanaka discloses the servo motor adjusting device according to claim 1, wherein the save means collectively saves, in the memory unit, one or more first graph data items [para 0047-0048, 0057, storing unit stores values of waveform displayed by control unit on display screen].
However, Tanaka does not specifically disclose saving one or more first graph data items or second graph data items selected from the file name list.
[Fig. 32, para 0318-0319, add file from file list, where file includes parameter data used to obtain image data].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify saving displayed graph data items as disclosed by Tanaka with information selected from a file name list as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to increase user effectiveness in identifying individual files [para 0243, 0247].

As to claim 12, Tanaka discloses the servo motor adjusting device according to claim 1, further comprising
second display means for obtaining information included in … name candidates of one or more first graph data items [para 0047-0048, 0089, storing unit acquires stores parameter value before editing], when the one or more first graph data items [para 0088-0089, storing unit displays parameter value acquired before edit (read: name candidate, note an identified value is presented for consideration and falls under the broadest reasonable interpretation of a name candidate) on display screen after edit operation, where before parameter values are displayed again when displayed both before and after the edit operation], and
displaying the information included in the obtained … name candidates, on a second sub-window screen displayed on the adjustment screen in an overlapping manner [para 0088-0089, control unit displays before parameters and waveform values in parameter setting screen (read: sub-window screen) with display of display screen, where the broadest reasonable interpretation of the term overlapping includes "extending over" and includes the display of before values extended over the physical display screen].
However, Tanaka does not specifically disclose wherein "… name candidates" are "file name candidates".
Fujikawa discloses wherein "… name candidates" are "file name candidates" [Figs. 17-18, para 0219, 0239, display multiple saved image data with file names].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the name candidates as disclosed by Tanaka with the file name candidates as disclosed by Fujikawa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tanaka as described above to increase user effectiveness in identifying individual files [para 0243, 0247].

As to claim 13, Tanaka discloses the servo motor adjusting device according to claim 12, wherein the second display means applies a color to a display frame of the second sub-window screen corresponding to the one or more first graph data items [para 0087-0089, control unit displays edited after parameter values with enhanced colors highlighting (read: framing) in parameter setting screen, where edited parameter values are edited from (read: corresponding to) before parameter values], the color being of a color type of a display color applied to the one or more first graph data items [para 0087-0089, colors highlighting edited colors are enhanced (read: of a color type) from colors displaying parameter values before edit, where before parameter values are displayed again when displayed before and after the edit operation].

As to claim 14, Tanaka discloses the servo motor adjusting device according to claim 1, further comprising means
for obtaining the setting condition of the servo parameter [para 0089, acquire before parameter value when operation restores the same before parameter value stored by storing unit, where storing unit stores multiple parameter values (also see storage at para 0047-0048)], and
for displaying at least the obtained setting condition of the servo parameter [para 0089, control unit displays screen (read: preview screen) with restored parameter value before edit, Examiner also notes that the term "preview" describes nonfunctional descriptive material as the functionality of the screen is not affected by the term "preview" (see MPEP 2111.05(I))].
However, Tanaka does not specifically disclose the setting condition of the servo parameter or the updated setting condition constituting a part of file content serving as a target of file selection, in a case of the file selection; and wherein one or more data is "one or more files".
Fujikawa discloses:
[data] constituting a part of file content serving as a target of file selection, in a case of the file selection [Figs. 17-18, para 0219, 0243, 0245, user operates button to save displayed image data, where file name of saved image data includes characters resulting from image data]; and
wherein one or more objects is "one or more files" [Figs. 17-18, para 0219, 0239, multiple saved image files].
Tanaka and Fujikawa are analogous art to the claimed invention being from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify obtaining the setting condition as a target of selection in a case of selected graph data from among content saved as disclosed by Tanaka with the obtaining content as part of file content in a case of file selection from files saved as disclosed by Fujikawa with a reasonable expectation of success.
[Fujikawa, para 0219] and at the user's convenience.

As to claim 15, Tanaka and Fujikawa, combined at least for the reasons above, Tanaka discloses a servo motor adjusting method of causing a servo motor adjusting device [Fig. 1, para 0026, servo-parameter adjusting device] to execute: limitations substantially similar to those recited in claim 1, and is rejected under similar rationale.

As to claim 16, Tanaka and Fujikawa, combined at least for the reasons above, Tanaka discloses the servo motor adjusting method according to claim 15, wherein the servo motor adjusting device further executes limitations substantially similar to those recited in claim 2, and is rejected under similar rationale.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Fujikawa as applied to claim 4 above, and further in view of Sawaguchi (US 20060050302 A1).

As to claim 5, Tanaka discloses the servo motor adjusting device according to claim 3, wherein the first display means designates… a predetermined area in the first sub-window screen in which at least the setting condition of the servo parameter [Figs. 2-3, para 0055, display screen includes parameter display area with servo parameters].
However, Tanaka and Fujikawa do not specifically disclose wherein the first display means designates, as a non-overwritable area, a predetermined area.
Sawaguchi discloses wherein the first display means designates, as a non-overwritable area, a predetermined area [Figs. 23-24, para 0090-0092, 0101-0102, display screen displays generated file names, where certain file name values are fixed and not selected by the user].
Tanaka, Fujikawa, and Sawaguchi are analogous art to the claimed invention being from a similar field of endeavor of data management systems.  Thus, it would 
One of ordinary skill in the art would be motivated to modify Tanaka and Fujikawa as described above to more easily identify content, reduce trouble to a user, and improve the operation of the device [Sawaguchi, para 0004, 0105].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujiyama (US 20190005693 A1) generally teaches a save button for recording waveform results into file content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA HUYNH/Examiner, Art Unit 2145